--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND STIPULATION


 


THIS SETTLEMENT AGREEMENT and STIPULATION is dated as of November _, 2016 by and
between Simlatus Corporation ("SIML" or the "Company"), a corporation formed
under the laws of the State of Nevada, and Rockwell Capital Partners, Inc.,
("RCP"), a Delaware Corporation.
 
BACKGROUND:
 


WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $81,952.13 and
 
WHEREAS, these liabilities are past due; and


WHEREAS, RCP acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreemenl(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and
 
WHEREAS, RCP and SIML desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A and the
Claims Purchase Agreements and debt instruments attached and annexed thereto and
incorporated herein (hereinafter collectively referred to as the "Claims").
 
NOW, THEREFORE, the parties hereto agree as follows:
 


I . Defined Terms. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
"AGREEMENT" shall have the meaning specified in the preamble hereof. "CLAIM
AMOUNT" shall mean $81,952.13.
 
"COMMON STOCK" shall mean the Company's common stock, $.00001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
  
"COURT' shall mean Circuit Courts within the Twelfth Judicial Circui t of
Florida. "DISCOUNT" shall mean fifty (50%) percent.

 
"SALE PRICE" shall mean the Sale Price of the Common Stock on the Principal
Market.
 
                    "MARKET PRICE" on any given date shall mean the lowest Sale
Price during the Valuation Period.
 
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.
 
"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.
 
"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.
 
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
 
"TRADING PERIOD" shall mean Trading Days during the Valuation Period.

 
1

--------------------------------------------------------------------------------

 



 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
"VALUATION PERIOD" shall mean the fifteen  (15) day tradi ng period precedi ng
the share request inclusive of the day of any Share Request pursuant to
this  agreement  (the "trading period"); provided that the Valuation  Period
shall be extended as necessary i n the event that (I ) the Initial Issuance is
delivered in more than one tranche pursuant to Sections 3(a) and 3(e), and/or
(2) one or more Additional Issuances is required to be made pursuant to Section
3(d) below, in which case the Valuation Period for each issuance shall be
extended to include additional trading days pursuant to such issuance.  The
Valuation  Period shall begin on the date of any Share Request pursuant to this
Agreement, but shall be suspended to the extent that any subsequent Initial
Issuance tranche and/or Additional Issuance is due to be made until such date as
such Initial Issuance tranche and/or Additional Issuance is delivered
to  RCP  pursuant  to Section 3(b)(iii). An y period of suspension of the
Valuation Period shall be established by means of a written notice from RCP to
the Company.
 
2. Fairness Hearing. Upon the execution  hereof,  Company  and  RCP
 agree, pursuant to Section 3(a)(l 0) of the Securities Act of 1933 (the "Act"),
to immediately submit the terms and conditions of this Agreement to the Court
for a hearing on the fairness of such terms
and  conditions,  and  the  issuance  exempt  from  registration   of  the  Settlement  Shares.    This
Agreement  shall  become  binding  upon  the  parties  only  upon  entry  of  an  order
by  the  Court substantially in the form annexed hereto as Exhibit A (the
"Order").
 
3. Settlement Shares. Following entry of an Order by the Court in accordance
with Paragraph 2 herein and the execution by RCP and Company of the Stipulation
and Order of Dismissal (as defined below) subject to paragraph 7 herei n,
Company shall issue and deliver to RCP shares of its Common  Stock (the
"Settlement Shares") as follows:
 
a. In settlement of the Claims, Company shall initially issue and deliver to
RCP, i n one or more tranches as necessary subject to paragraph 3(f) herein,
shares of Common Stock (the "Initial Issuance"), subject to adjustment and
ownership limitations as set forth below, sufficient to satisfy the compromised
amount al a fifty percent (50%) discount to market  (the total amount of the
claims divided by 50%) based on the market price during the valuation period as
defined herein through the issuance of freely trading securities issued pursuant
to Section 3(a)(10) of the Securities Act (the "settlement shares").  The
Company  shall also issue to RCP, on the issuance date(s), Eight Million
(8,000,000) freely  trading  shares  pursuant  to  Section 3(a)(I 0) of the
Securities Act in accordance herewith as a settlement fee.
 
b. No later than the first business day following the date that the Court enters
the Order, time being of the essence, Company shall: (i) cause its
legal  counsel  to issue  an opinion to Company's transfer agent, in form and
substance reasonably acceptable to RCP and such transfer agent, that the shares
of Common Stock to be issued as the Initial Issuance and Additional Issuance (as
defined below) and shares issued as a settlement fee are legally issued, fully
paid and non-assessable, are exempt from registration under the Securities Act,
may be issued without restricti ve legend, and may be resold by RCP without
restriction; (ii) transmit via email, facsimile and overnight delivery an
irrevocable  and  unconditional  instruction  to Company's stock transfer agent
in the form annexed hereto  as Exhibit B; and (iii) within three (3) days
thereof, issue and deliver to RCP Settlement Shares and settlement fee shares in
one or more tranches as necessary, without any legends or restrictions on
transfer, sufficient to satisfy the compromised amount along with settlement fee
shares, through the issuance of freely tradi ng securities issued pursuant to
Section 3(a) 10 of the Securities Act. Pursuant to this agreement, RCP may
deliver a request to SIML either directly or through Company's Transfer Agent
pursuant to Exhibit "B" which states the dollar amount (designated in U.S.
dollars) of Common Stock to be issued to RCP (the "Share Request"). The date
upon which the first tranche of the Initial Issuance shares along with any
shares issued as a settlement fee have been received into RCP' s account and are
available for sale by RCP shall be referred to as the "Issuance Date". In the
event that Company is delinquent on issuance of shares of stock to RCP pursuant
to the terms and conditions of this Section 3 within five (5) business days of a
request for issuance of shares pursuant to Court Order Granting Approval of this
Settlement Agreement, then the Discount shall be increased by five percent (5%),
a well as an additional five percent (5%) for each additional delinquency of
five (5) Trading Days up to a maximum Discount of ninety percent (90%) until all
Settlement Shares and settlement fee shares have been received by RCP and
Company has fully complied with all terms and conditions and obligations
pursuant to this Settlement Agreement and Stipulation.
 
c. During the Valuation Period, the Company shall deliver to RCP, through the
Ini tial Issuance and any required Additional Issuance subject to paragraph 3(t)
herein that number of shares (the "Final Amount") with an aggregate value equal
to (A) the sum of the Claim Amount, divided by (B) the Purchase Price.  The
parties acknowledge that the number of
Settlement Shares along with any settlement fee shares to be issued pursuant to
this Agreement is indeterminable as of the date of its execution, and could well
exceed the current existing number of shares outstanding as of the date of its
execution.
 
d. If at any time during the Valuation Period the Market Price is below 90% of
the Market Price on the day before the Issuance Date, Company will immediately
cause to be issued and delivered to RCP in accordance with the provisions of
Section 3(b) herein, such additional shares as may be required to effect the
purposes of this Settlement Agreement (each , an "Additional Issuance"), subject
to the limitation in the paragraph below. At the end of the Valuation Period, if
the sum of the Initial Issuance and any Additional Issuance is greater than the
Final Amount, RCP shall promptly deliver any remaining shares to Company or its
transfer agent for cancellation.
 
e. Notwithstanding anything to the contrary contained herein, it is the
intention of the parties that the Settlement Shares along with settlement fee
shares beneficially owned by RCP at any given time shall not exceed the number
of such shares that, when aggregated with all other shares of Company then
beneficially owned by RCP, or deemed beneficially owned by RCP, would result in
RCP owning more than 4.99% of all of such Common Stock as would be outstanding
on such date, as determi ned in accordance with Section 16 of the Exchange Act
and the regulations promulgated thereunder. In compliance therewith, the Company
agrees to deliver the Initial Issuance and any Additional Issuances in one or
more tranches.
 
f. For the avoidance of doubt, the price used to determine the number of shares
of Common Stock to be delivered pursuant to any Share Request shall be rounded
up to the nearest decimal place of .0000I .

 
2

--------------------------------------------------------------------------------

 

 
4. Necessary Action. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
deli very of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.
 
5. Releases. Upon receipt of all of the Settlement Shares and settlement fee
shares for and in consideration of the terms and conditions of this Agreement,
and except for the obligations, representations, indemnifications pursuant to
paragraph 15 herein and covenants ari sing or made hereunder or a breach hereof,
the parties hereby release, acquit and forever discharge the other and each,
every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the "Released Parties"), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect RCP' s right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.
 
6. Representations.    Company hereby represents, warrants and covenants to RCP as
follows:
 
a. There are One Hundred Sixty Three Million (163,000,000) shares of Common
Stock of the Company authorized as of August 25, 2016, of which approximately
One Hundred  Sixty Two Million  Six Hundred  Forty Three Thousand One
Hundred  Thirty Five (162,643,135) Shares of Common Stock are issued and
outstanding as of August 16, 2016; and approximately Three Hundred Fifty Six
Thousand Eight Hundred Sixty Five (356,865) Shares of Common Stock are available
for issuance pursuant hereto;
 
b. The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
 
c. The shares will be exempt from registration under the Securities Act and
issuable without any restricti ve legend;
 
d. The Company shall reserve from its duly authorized capital stock a number of
shares of Common Stock at least equal to the greater of the number of shares
that could be issued pursuant to the terms of the Order and that Company shall
reserve at its transfer agent, at a minimum, Four Hundred Million (400,000,000)
shares during the Valuation Period in order to ensure that it can properly carry
out the terms of this agreement, which may only be released to Company once all
of the Settlement Shares and settlement fee shares have been delivered and
converted pursuant to this agreement and Company's obligations are otherwise
fully satisfied or there has otherwise been a default pursuant to the terms of
this agreement;
 
e. If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Company shall promptly
increase its authorized shares to ensure its ability to timely comply with the
Order;
 
   f. The execution of this Agreement and performance of  the  Order  by Company
and RCP will not (I) conflict with, violate or cause a breach  or default under
any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respecti ve affiliates, that has not already been obtained;
 
g. Without limitation, the Company hereby waives any provision in any agreement
related to the account receivables comprising the Claims requiring payments to
be applied in a certain order, manner, or fashion, or providi ng for exclusive
jurisdiction in any court other than this Court;
 
h. The Company has all necessary power and authority to execute, deliver and
perform all of its obligations under this Agreement;
 
    i.  The execution, delivery and performance of this Agreement by Compan y
has been duly authorized by all requisite action on the part of Company and its
Board of Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by Company;
 
    j.  Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;
 
k.  There has been no modification, compromise, forbearance, or wai ver entered
into or given with respect to the Claims. There is no action based on the Claims
that is currently pending in any court or other legal venue, and no judgments
based upon the Claims have been previously entered in any legal proceeding;
 
l. There are no taxes due, payable or withholdable as an incident of Seller's
provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;

 
3

--------------------------------------------------------------------------------

 
 
m. Seller was not and within the past ninety (90) days has not been directly or
indirectly through one or more intermediaries in control, controlled by, or
under common control with, the Company and is not an affiliate of the Company as
defined in Rule 144 promulgated under the Act;
 
n. Company is operational and is a non-shell company within the meaning of Rule
405 and all applicable Securities Rules and Registration pertaining thereto;
 
o. Company represents that Seller is not, directly or indirectly, utilizing any
of the proceeds received from RCP for selling the Claims to provide any
consideration to or invest in any manner in the Company or any affiliate of the
Company;
 
p. Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and
 
q. Seller will not, directly or indirectly, receive any consideration from or be
compensated in any manner by, the Company, or any affiliate of the Company, in
exchange for or in consideration of selling the Claims;
 
r. Company represents that none of the services provided or to be provided which
gave nse to the Claims were or are services related to promoting the Company's
Securities or that may be considered investor relations services;
 
s. Company represents that each Claim being purchased pursuant hereto is a
bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes  underlying  each Claim  are accurate
representations  of the nature of  the debt and the  amounts owed by the Company
to Seller and that the goods or services which are the subject of the Claims
being pnrchased have been received or rendered;


 
t.           Company acknowledges that RCP or its affiliates may from time to
time, hold outstanding securities of the Company which may be convertible in
shares of the Company's common stock at a floating conversion rate tied to the
current market price for the stock. The number of shares of Common Stock
issuable pursuant to this Agreement may increase substantially in certain
circumstances. including, but not necessarily limited to the circumstance
wherein the trading price of the Common Stock declines during the Valuation
Period. The Company's executi ve officers and directors have studied and fully
understand the nature of the transaction contemplated by this Agreement and
recognize that they have a potential dilutive effect. The board of directors of
the Company has concluded in its good faith business judgment that such
transaction is in the best interests of the Company. The Compan y specificall y
acknowledges that its obligation to issue the Settlement Shares along with
settlement fee shares is binding upon the Company and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of the Company. The Board of Directors of the Company has further
given its consent for each conversion of shares of stock pursuant to this
agreement and agrees and consents that same may occur below the par value of the
Company's Common Stock if applicable.
 
u.   None of the transactions agreements or proceedings described above is part
of a plan or scheme to evade the registration requirements of the Securities Act
and SIML and RCP are acting and has acted in an arms length capacity.
 
7. Continuing Jurisdiction. Simultaneously with the execution of this Agreement,
the attorneys representing the parties hereto will execute a stipulation of
dismissal substantially in the form annexed hereto as Exhibit C (the
"Stipulation of Dismissal").   The parties hereto expressly agree that said
Stipulation of Dismissal shall not be filed, but shall be held in escrow by
counsel for RCP, until such time that Company has fully complied with all of its
obligations pursuant to this Settlement Agreement and Stipulation. In order to
enable the Court to grant specific enforcement or other equitable relief in
connection with this Agreement, (a) the parties consent to the jurisdiction of
the Court for purposes of enforcing this Agreement, and (b) each party to this
Agreement expressly waives any contention that there is an adequate remedy at
law or any like doctrine that might otherwise preclude injunctive relief to
enforce this Agreement.
 
8.  
Conditions Precedent/ Default.

 


a. If Company shall default in promptly delivering the Settlement Shares to RCP
in the form and mode of delivery a required by Paragraphs  2, 3, 4 and 6 herei n
or otherwise fail in any way to fully comply with the provisions thereof;
 
b.  
If the Order shall not have been entered by the Court on or prior to ninety (90)
days after execution of this agreement;

 
c. If the Company shall  fail to  comply with the Covenants set forth in
Paragraph 14 hereof;
 
d. If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against the Company; or if the trading of the Common
Stock shall have been halted, limited, or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or, minimum prices shall been established
for securities traded on the Principal Market;  or the Common Stock is not
eligible or unable to be deposited for trade on the Principal Market; or the
Company is delinquent or has not made its required Securities and Exchange
Commission filings; or if any time, the Market Price for the Company's Common
Stock drops to at or below .0014; or there shall have been any material adverse
change
 
(i) in the Company's finances or operations, or (ii) in the financial markets
such that. in the reasonable judgment of the RCP, makes it impracticable or
inadvisable to trade the Settlement Shares along with any settlement fee shares;
and such suspension, limitation or other action is not cured within five (5)
trading days; then the Company shall be deemed in default of the Agreement and
Order and this Agreement and/or any remaining obligations of RCP pursuant to
this Agreement shall be voidable in the sole discretion of RCP, unless otherwise
agreed by written agreement of the parties;
 
 
4

--------------------------------------------------------------------------------

 
e. In the event that the Company fails to fully comply wi th the conditions
precedent as specified in paragraph 8 a. through d. herein, then the Compan y
shall be deemed in default of the agreement and RCP, at its option and in its
sole discretion, may declare Compan y to he in default of the Agreement and
Order, and this Agreement and/or any remaining obligations of RCP pursuant to
this Agreement shall be voidable in the sole discretion of RCP, unless otherwise
agreed by written agreement of the parties. In said event, RCP shall have no
further obligation to comply with the terms of this agreement and can thus opt
out of making any  remaining payments, if applicable, not previously made to
creditors as contemplated by the Claims Purchase Agreement as referenced in
schedule A.  In the event Company is declared to be in default, Company shall
remain fully obligated to comply with the terms of this Settlement Agreement and
Stipulation for issuance of shares of stock to RCP for any amount of debt
previously purchased and paid for by RCP pursuant to the terms of this
Settlement Agreement and Stipulation, Schedule A, as well as Order Approving
same along with all settlement fee shares required hereby. In the event that
Company is declared to be in default of this Agreement prior to successful
deposit and clearance of the Settlement Shares and/or settlement fee shares,
Company shall further remai n fully obligated for issuance of all settlement fee
shares pursuant to paragraph 3(a) herei n.
 
9. Information. Company and RCP each represent that prior to the execution of
this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.
 
10. Ownership  and  Authority.    Company and RCP represent and warrant
that  they have not sold, assigned, transferred, conveyed or otherwise disposed
of any or all of any claim, demand, right, or cause of action, relating to any
matter which is covered by this Agreement, that each is the sole owner of such
claim, demand, right or cause of action, and each has the power and authority
and has been duly authorized to enter into and perform this Agreement and that
this Agreement is the bindi ng obligation of each, enforceable in accordance
with its terms.
 
11.  No Admission.  This Agreement is contractual and it has been entered into
in order to compromise disputed claims and to avoid the uncertainty and expense
of the litigation. This Agreement and each of its provisions in any orders of
the Court relating to it shall not be offered or received in evidence in any
action, proceeding or otherwise used as an admission or concession as to the
merits of the Action or the liability of any nature on the part of any of the
parties hereto except to enforce its terms.
 
12. Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.
 
13. Authority to Bind. Each party to this Agreement represents and warrants that
the execution, delivery and performance of this Agreement and the consummation
of the transactions provided in this Agreement have been duly authorized by all
necessary action of the respecti ve entity and that the person executing this
Agreement on its behalf has the full capacity to bind that entity. Each party
further represents and warrants that it has been represented by independent
counsel of its choice in connection with the negotiation and execution of this
Agreement, and that counsel has reviewed this Agreement. Company further
represents and warrants that they have had corporate legal counsel review and
agree to the terms of this Agreement independent of counsel of their  choosing
to represent Company at any fairness hearing or hearings to approve this
Agreement.
 
14.  
Covenants.

 
a. For so long as RCP or any of its affiliates holds any shares of Common Stock,
neither Company nor any of its affiliates shall vote any shares of Common Stock
owned or controlled by it (unless voting in favor of a proposal approved by a
majority of Company's Board of Directors), or solicit any proxies or seek to
advise or influence any person with respect to any voting securities of Company;
in favor of (I ) an extraordinary corporate transaction, such as a
reorganization, reverse stock split or liquidation, involving Company or any of
its subsidiaries, (2) a sale or transfer of a material amount of assets of
Company or any of its subsidiaries, (3) any material change in the present
capitalization or dividend policy of Company, (4) any other material change in
Company's business or corporate structure, (5) a change in Company 's charter,
bylaws or instruments corresponding thereto (6) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an  inter-dealer quotation system of a registered
national securities association, (7) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended, (8) terminating its
Transfer Agent (9) taking any action which would impede the purposes and objects
of this Settlement Agreement or ( 10) taking any action, intention, plan or
arrangement similar to any of those enumerated above. Nothing in this section
shall be deemed to exclude strategic decisions by Company made in an effort to
expand the Company except as expressly stated herein. The provisions of this
paragraph may not  be  modified  or  waived without further order of the Court.
 
b. Immediatel y upon the signing of the Settlement Order by the Court, the
Company shall cause to be filed a Form 8-K with the Securities and Exchange
Commission disclosing the settlement. Furthermore, in the event that the Company
raises their issued and outstanding Common Stock by an additional ten percent
(10%) or more, Company shall file a form Sk with  the Securities and Exchange
Commission each and every time. The Company shall further immediately file such
additional SEC filings as may be or are required in respect of the transactions.
In the event that the Company fails to fully comply with  this provision, then
the Discount pursuant to this agreement shall be increased by five percent (5%),
as well as an additional five percent (5%) for each additional delinquency of
five (5) Trading Days up to a
maximum  Discount  of  ninety  percent  (90%)  until  all  Settlement  Shares  and  settlement  fee
shares  have  been  received  by  RCP  and  Company  has  fully  complied  with  all  terms  and
conditions and obligations pursuant to this Settlement Agreement and
Stipulation.
 
c. RCP hereby covenants that they have not provided any funds or other
consideration to the Company and have no intent to do so. In no event shall any
of the funds received from the sale of shares of the Company in reliance upon
the Court Order be used to provide any consideration to the Company or any
affiliate of the Company.
 
d.    RCP has utilized  the services of Meyers Associates,  LP. as a placement
agent in this transaction and RCP has not and is not acting as a broker dealer
in such capacity in this transaction pursuant to Section  15 of the Securities
Exchange Act of 1934. Meyers Associates, LP. has performed due diligence on the
debts associated with this transaction, negotiated the terms hereof and arranged
for RCP to place their capital in this transaction. Rockwell Capital Partners,
Inc., through the transactions, agreements or proceedings above are not a part
of a plan or scheme or evade the registration requirements of Section 15 of the
Securities Exchange Act of  1934 or any other applicable provisions.
 
15.  Indemnification.   Company covenants and agrees to indemnify, defend and
hold RCP and its agents, employees, representatives, officers, directors,
stockholders, controlling persons and affiliates harmless arising from or
incident or related to this Agreement, including, without limitation, any claim
or action brought derivati vely or by the Seller or Shareholders of the Company
and further, harmless against any charges, claims, suits, losses, expenses,
damages, obligations, fines, judgments, liabilities, costs and expenses
(including actual  costs  of investigation and reasonable attorney's fees)
whether brought by an individual or entity or
imposed   by   a  court  of  law  or  by   administrati
ve  action  of  any  Federal,  State  or  Local governmental body or agency,
administrative agency or regulatory authority related to arising in any manner
out of, based upon or in connection with (a) any untrue statement or alleged
untrue statement of a material fact made by the Company or any omission or
alleged omission of the Company to state a material fact required to be stated
herei n or in any seller document or necessary to make the statements therein
not misleadi ng or (b) the inaccuracy or breach of any covenant, representation
or warranty made by the Company contained herein or in any seller document or
(c) any  transaction, proposal or any other matter contemplated herei n. The
Company will promptly reimburse the indemnified parties for all expenses
(including reasonable fees and expenses of legal counsel) as incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim related to or arising in any manner out of any matter
contemplated by this Agreement, or any action or proceedi ng arising therefrom,
whether or not such indemnified party is a formal party to any such proceeding.
This Agreement specifically includes, but is not limited to the foregoing
concerning any claim that Rockwell Capital Partners is in violation of or has
violated Section 5 of the Securities Act of 1933, as amended, for unlawful or
unauthorized sale of securities based upon Rockwell Capital Partners, Inc.'s
reliance on representations of Company or misrepresentations of Company pursuant
to (a), (b) or (c) herein and/or that any payments made by RCP to Creditors were
fraudulent, based upon false instruments provided to RCP or not bona fide claims
withi n the meaning of Section 3(a)( IO) of the Securities Act of 1933 .
Notwithstanding the foregoing, the Company shall not be liable in respect of any
claims that a court of competent jurisdiction has judicially determined by final
judgment
 
5

--------------------------------------------------------------------------------

 

(and the time to appeal has expired or the last right of appeal of has been
denied) which resulted solely or in part from the willful misconduct of an
indemnified party or the willful violation of any securities law or regulations
by the indemnified party. The Company further agrees that it will not, without
the prior written consent of Rockwell Capital Partners, settle, compromise or
consent to the entry of any judgment in any pendi ng or threatened proceeding in
respect of which indemnification may be sought hereunder (whether or not
Rockwell Capital Partners or any indemnified party is an actual or potential
party to such proceeding), unless such settlement, compromise or consent
includes an unconditional release of Rockwell Capital Partners and each other
indemnified party hereunder from all liability arising out of such proceeding.
In order to provide for just and equitable contribution in any case in which (i)
an Indemnified Party is entitled to indemnification pursuant to this
Indemnification Agreement but it is judicially determined by the entry of a
final judgment decree by a court of competent jurisdiction and (the time to
appeal has expired or the last right of appeal has been denied) that such
indemnification may not be enforced in such case, or (ii) contribution may be
required by the Company in circumstances for which an Indem nified Party is
otherwise entitled to indemnification under the Agreement, then, and in each
such case, the Company shall contribute to the aggregate losses, Claims and
damages and/or liabilities in an amount equal to the amount for which
indemnification was held unavailable.
 
The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with Rockwell's agreement hereunder except for Claims that
a court of competent jurisdiction shall have determined by final judgment (and
the time to appeal has expired or the last right of appeal has been denied)
resulted solely or in part from the willful misconduct of such
Indemnified  Party  or  the  willful  violation  of  any  securities  laws  or  regulations  by  an
Indemnified Party. The indemnity, reimbursement and contribution obligations of
the Company set forth herei n shall be in addiction to any liability which the
Company may otherwise have an shall be binding upon and inure to the benefit of
any successors. assigns, heirs and personal representatives of the Company or an
Indemnified Party.
 
16. Legal Effect. The parties to this Agreement represent that each of them has
been advised as to the terms and legal effect of this Agreement and the Order
provided for herein, and that the settlement and compromise stated herein is
final and conclusive forthwith, shall supersede all prior written or oral
between the parties, subject to the conditions stated herein, and each attorney
represents that his or her client has freely consented to and authorized this
Agreement after having been so advised.
 
17. Mutual Drafting. Each party has  participated jointly in the drafting of
this Agreement which each party acknowledges is the result of negotiation
between the parties and through placement agent Meyers Associates, L.P., and the
language used in this Agreement shall be deemed to be the language chosen by the
parties to express their mutual intent. If ambiguity or question of intent or
interpretation arises, then this Agreement will accordingly be construed as
drafted jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party to this Agreement by virtue of the authorship
of any of the provisions of this Agreement.
 
    18.
 Waiver of Defense.   Each party hereto waives a statement of decision, and the right
to appeal from the Order after its entry. Company further waives any defense
based on the rule against splitting causes of action. The prevailing party in
any motion to enforce the Order shall be awarded  its reasonably  attorney fees
and expenses in connection  with such motion.   Except as expressly set forth
herein, each party shall bear its own attorneys'  fees, expenses and costs.
 
19. Signatures. This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding
on each party when duly executed by all parties. Facsimile and electronically
scanned signatures shall be deemed valid and binding for all purposes. This
Agreement may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.
 
20. Choice of Law. Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in the Twelfth Judicial Circuit, State of
Florida.
 
21. Exclusivity. For a period of the later of one hundred eighty ( 180) days
from the date of the execution of this Agreement or upon RCP' s final sale of
all shares of stock issued pursuant hereto subsequent to final adjustment; (a)
Company and its representatives shall not enter into any exchange transaction
under Section 3(a)( 10) of the Securities Act nor directly or indirectly
discuss, negotiate or consider any proposal, plan or offer from any other party
relati ng to any liabilities, or any financial transaction having an effect or
result similar to the transactions contemplated hereby, and (b) RCP shall have
the exclusive right to negotiate and execute definitive documentation embodying
the terms set forth herein and other mutually acceptable terms.
 
22. Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.
 
23. NOTICES. Any notice required or permitted hereunder shall be given in writi
ng (unless otherwise specified herein) and shall be deemed effectively given on
the earliest of
 
          (a) the date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission,
 
(b) the fifth business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or
 
          (c) the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,
 
(d)  
delivery by email upon delivery, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days' advance written notice
similarly given to each of the other parties hereto):

 
Company:
 
          Simlatus Corporation
          175 Joerschke Dr Suite A
          Grass Valley CA 95945-5259
          Telephone No. (530) 205-3437 (office) (909) 730-9169
          Email: gary.tilden@simlatus.com
 
with a copy to:
 
 
       Michael G. Brown, Esq.
       P.O. Box 19702 Sarasota, Florida 34237
       941-780-1300 (phone)
       941-296-7500 (fax)
       Florida Bar No. 0148709
 
       Rockwell  Capital Partners, Inc. Attn: Samuel Oshana
       1221 BrickeJl Avenue, Suite 1160
       Miami, Florida 331 31
       Telephone: 786-218-4651 Email: sam@RCPfunds.com
 


And


 
          Charles N. Cleland, Jr., P.A.
                     2127 Ringling Boulevard, Suite 104
                    Sarasota, Florida 34237
                  (941) 955-1595 phone
                    (941) 953-7 I 85 facsimile
                  Florida Bar No. 0896195
                  cclcland@cleland pa.com  email


 
 
IN WITNESS  WHEREOF, the parties  have duly executed this Settlement
Agreement  and Stipulation as of the date first indicated above.





Rockwell Capital Partners, Inc.


 


 
By:       
Name:
Title:                                     




                          Simlatus Corporation
  /s/Gary Tilden
  Gary Tilden
  President, CEO
                


 

 
6

--------------------------------------------------------------------------------

 



 


 
Affiliates

 
7

--------------------------------------------------------------------------------

 



 


 
EXHIBIT A
 


IN THE CIRCUIT COURT OF THE lWELFTH JUDICIAL CIRCUIT IN AND FORCOUNTY, FLORIDA


 


 
Rockwell Capital Partners, LLC, a Delaware  Corporation,

Plaintiff,
 


v.  
Case No.

 


Simlatus Corporation, a Nevada Corporation,
    Defendant.
 
 


ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION


 


This matter having come on for a hearing on the _ day of                       ,
2016, to approve the  Settlement  Agreement  entered  into  as  of ,  2016
between Plaintiff, RCP ("Plaintiff") and Defendant, Simlatus Corporation
("Defendant" and collectively with Plaintiff, the "Parties"), and the Court
having held a hearing as to the fairness of the terms and conditions of the
Settlement Agreement and Stipulation and being otherwise fully advised in the
premises, the Court hereby finds as follows:
 
I. The Court has been advised that the Parties intend that the sale of the
Shares (as defined by the Settlement Agreement and, herei nafter, the "Shares")
to  and  the  resale  of  the Shares by Plaintiff in the United States, assuming
satisfaction of all other applicable securities laws and regulations, will be
exempt from registration under the Securities Act of 1933 (the "Securities Act")
in reliance upon  Section 3(a)(I 0) of the Securities Act based upon  this
Court's finding herein that the terms and conditions of the issuance of the
Shares by Defendant to Plaintiff are fair to Plaintiff:
 
2. The heari ng having been scheduled upon the consent of Plai ntiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;
 
3. The terms and conditions of the issuance of the Shares in exchange for the
release of certain claims as set forth in the Settlement Agreement are fair to
Plaintiff, the only party to whom the Shares will be issued;
 
4. The fairness hearing was open to Plai ntiff. Plaintiff was represented by
counsel at the hearing who acknowledged that adequate notice of the hearing was
given and consented to the entry of this Order.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(IO) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of
1933.  The Settlement Agreement and Stipulation entered into between the parties
is hereby approved and the parties are ordered to compl y with same. The Circuit
Court of the Twelfth Judicial Circuit in and for        County, Florida reserves
jurisdiction over the parties to this action as well as the subject matter
herein for purposes of contempt and enforcement of the Settlement Agreement and
Stipulation as well as for such other purposes as allowed by law.

 
8

--------------------------------------------------------------------------------

 



 
SO ORDERED, this _ day of                                                  ,
2016.


                                                           
                                           The Honorable              



Conformed copies to:
Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.

 
9

--------------------------------------------------------------------------------

 

   EXHIBIT B
 


 
[To be reprinted on Company letterhead]
 




 
Presidents Stock Transfer 
215-515 West Pender Street
Vancouver, BC V6B 6H5
 


Ladies and Gentlemen:


 
DATE


 
Simlatus Corporation (the "Company") and Rockwell Capital Partners Inc (the
"Investor") have entered into a 3(a)(10) Settlement dated as of DATE (the
"Agreement") in the principal amount of $81,341.63 (the "Settlement").

 
A copy of the settlement is attached hereto. You should familiarize yourself
with your issuance and delivery obligations, as Transfer Agent, contained
therein. The shares to be issued are to be registered in the names of the
registered holder of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock") of the Company  (initially,
400,000,000 Shares for this specific transaction) for issuance upon full
conversion of the Settlement in accordance with the terms thereof. In the event
that the price per share of the Common Stock falls below 50% of the closing
price on the date of this letter, the Investor may from time to time provide you
with written notice to increase the number of shares of Common Stock so
reserved, without any further action or confirmation of the Company, to such
number of shares as equals five times the outstanding Note balance at the time
of the notice divided by the lowest price traded of the Common Stock for the ten
trading days prior to the date of the notice. In the event of a reverse stock
split the reserve should remain unchanged unless instructed by the Investor and
the Company.
 
The ability to convert the Settlement in a timely manner is a material
obligation of the Company pursuant to the Settlement. Your firm is hereby
irrevocably authorized and instructed to first issue shares of Common Stock of
the Company (without any restrictive legend) to the Investor from the Company's
authorized and unissued shares to the extent the same are available and not from
the Transfer Agent Reserve (unless and until there are no authorized shares of
Common Stock available for issuance other than those held in the Transfer Agent
Reserve) without any further action or confirmation by the Company: (A) upon
your receipt from the Investor of: (i) a notice of conversion ("Conversion
Notice") executed by the Investor; and (ii) an opinion of counsel of the
Investor, in form,
substance and scope customary for opinions of counsel in comparable transactions (and satisfactory to the
transfer agent), to the effect that the shares of Common Stock of the Company
issued to the Investor pursuant to the Conversion Notice are not "restricted
securities" as defined in Rule 144 and should be issued to the Investor without
any restrictive legend; and (B) the number of shares to be issued is less than
4.99% of the total issued common stock of the Company confirmed by a
representation letter from Rockwell Capital Partners stating that the shares
issued will keep Rockwell Capital Partners ownership below 4.99% and no other
confirmation will be necessary. The representation letter signed by Rockwell
Capital Partners stating they are below 4.99% ownership will be sufficient to
issue the requested shares.

 
10

--------------------------------------------------------------------------------

 

 
The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor. The request shall be honored and shares issued within 24 hours.
The Investor understands and acknowledges that in the event that the Company is
delinquent in billing with Presidents Stock Transfer, they will honor conversion
requests with the additional payment of $200.00 per request.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. Furthermore, if the company decides to switch or terminate
the current Transfer Agent, 30 day notice of termination must be given, and the
fee for the irrevocable agreement transfer will be $350.00 per irrevocable
agreement payable to the current transfer  agent prior  to termination.
 
You are also authorized to release any information you deem necessary
towards  processing clearing and settlement of the shares arising from this
reservation.
 
The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 


Very truly yours,
 
 
Chief Executive Officer


 


Acknowledged and Agreed:
Presidents Stock Transfer By:
 
Name:
 
Title:

 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT IN AND FORCOUNTY, FLORIDA


 


 
Rock well Capital Panners, LLC,
a Delawate Corporation,

 
Plaintiff,
 


V.                                                                        Case
No.
 


Simlatus  Corporation,
a Nevada Corporation,
Defendant.
 
 
 


STIPULATION AND ORDER OF DISMISSAL


 


IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the patties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no patty hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a pany has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, dismissed,
each patty to beat its own costs.




 
Dated:                                                  , 2016.
 

Charles N. Cleland, Jr., Esq.   Michael G. Brown, Esquire
CHARLES N. CLELAND, JR., P.A.
 
 
P.O. Box 19702 Satasota, Florida 34237 941-780-1300 (phone) 941-296-7500  (fax) 
Florida Bar No. 0148709
Florida Bat No. 0896195
2127 Ringling Blvd., Suite I 04
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile
 
Attorney for Defendant
 
 
Attorney for Plaintiff
 
         


SO ORDERED:



 
              
 
The Honorable             


 
12

--------------------------------------------------------------------------------

 



SCHEDULE A CLAIMS




Company
Nature of Claim
 
Payment to be paid within ten (10) day after Court order granting approval of
settlement agreement pursuant to Claims Purchase Agreements annex hereto
   
Payment to be paid within thirty (30) days which could be triggered by a default
event after Court Order granting approval of settlement agreement pursuant to
Claims Purchase Agreements annexed hereto
   
Total Debt Purchase
 
Kim Thomas
Invoice
  $ 5,181.25     $ 5,181.25     $ 10,362.50  
Scrudato & CO.
Invoice
  $ 6,750.00     $ 6,750.00     $ 13,500.00  
Presidents Stock Transfer
Invoice
  $ 4,024.25     $ 4,024.25     $ 8,048.50  
SD Mitchell & Associates, PLC
Invoice
  $ 5,000.00     $ 5,000.00     $ 10,000.00  
Ideal Connection
Invoice
  $ 2,376.06     $ 2,376.06     $ 4,752.13  
Channel Sales and Consulting
Invoice
  $ 10,144.50     $ 10,144.50     $ 20,289.00  
PAG Group
Invoice
  $ 5,000.00     $ 5,000.00     $ 10,000.00  
Meyers Associates, L.P.
Invoice
  $ 2,500.00     $ 2,500.00     $ 5,000.00  
Totals
    $ 40,976.06     $ 40,976.06     $ 81,952.13  

 
 

 
13

--------------------------------------------------------------------------------

 
